DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on October 8, 2020, is acknowledged.
Claims 1-16 are pending in the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims,
Claim 4, line 2, delete “or approximately 15 degrees, or approximately 10 degrees”1.

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
Closest prior art record to Vavruskoava (US 10,704,775) discloses a luminaire mounting and suspension assembly comprising a mounting unit (90); a plurality of suspension units (80), each comprising: a yoke (800) pivotally coupled at a pivot point (at axis A1), the yoke comprising a pair of cable grippers (814, 816), each cable gripper positioned on opposing sides of the pivot point and configured to grip a suspension cable (40, 60) for suspending a luminaire (20); whereby free rotation of the yoke about the pivot point evenly balances tension between the suspension cables (40, 60, Fig. 15).
Korsch (DE 102014101729 A1) discloses a luminaire mounting and suspension assembly comprising a mounting unit (2); a plurality of suspension units (22), each comprising: a yoke (15) pivotally coupled at a pivot point (19), the yoke comprising a pair of cable grippers (Fig. 1), each cable gripper positioned on opposing sides of the pivot point and configured to grip a suspension cable (13, 14), whereby free rotation of the yoke (16) about the pivot point evenly balances tension between the suspension cables (13,14).
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of a plurality of suspension units, each comprising: a housing coupled to the mounting unit; and a yoke pivotally coupled to the housing at a pivot point, the yoke comprising a pair of cable grippers, each cable gripper positioned on opposing sides of the pivot point and configured to grip a suspension cable for suspending a luminaire; wherein an axis of the pivot point is perpendicular to axes of the suspension cables; and whereby free rotation of the yoke about the pivot point evenly balances tension between the suspension cables.
Regarding claim(s) 2-16, claims(s) 2-16 is/are allowable for the reasons given in claim(s) 1 because of its/their dependency status from claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c)